Fisi-i, C. J.
Bradley sued the Central of Georgia Railway Company for personal-injuries he sustained by the running of the defendant’s locomotive and ears. The plaintiff was hit and knocked off the defendant’s track by a running locomotive near the defendant’s depot in the town of Buchanan, this State. Between the depot and the place where plaintiff was injured, the track runs practically north and south, with a side-track on each side of the main line. About 100 feet south of the depot, a street passes over the tracks. Somewhere between 100 and 125 feet south of the crossing, a factory where the plaintiff was employed was situated near and to the east of the tracks. South of the factory and about 100 feet from it a barn belonging to the factory was situated on the west side of the track and near thereto. The plaintiff at the time he was injured was going along one of the tracks from the factory to the barn, for the purpose of looking after the live stock belonging to the owners of the factory. It was during the day. The weather was clear. The locomotive which struck the plaintiff was pulling a regular passenger-train consisting of two coaches. This train was on its regular schedule, and made its usual stop at the station for a minute or a minute and a half. While stopped, the engine was *697on or very near the street-crossing. The plaintiff came out of the factory and went on the track going towards the barn, and when 25 or 30 feet south of the factory he was struck by the engine and injured. He testified: "I was going across from the factory to-that ham on this side of the railroad. I did not go right straight across -the railroad from the factory. . . There are two side-tracks there. I walked over the main line and went down on it. Turned •down the main line. . . Q. When you got on the main line did you walk straight across the first side-track, or did you go down the first side-track a piece south and then turn on to the main line? A. I don’t remember. Sometimes I would go down a piece and sometimes I would turn right straight across. Q. Did you ever cross over on the west side-track before you was struck? A. Yes, sir. I didn’t turn back on to the main line; I got on the main line and come on down the way I was going to the barn. Q. I thought( you said you crossed the main line and got on the side-track on the west side of the main line. A. No, sir. Q. Didn’t do that? Then you didn’t cross the main line at all before you was struck? A. Yes, sir, I got right about close to the rail on this side. I knew I was walking on the main line. Q. Didn’t you state there at the time you was taken up that you thought' you was on the sidefrack ? A. I don’t remember. Q. That you knew the train was there, "and that you thought you was on the side-track ? A. I don’t remember about that. Q. That is the truth, is it not; you thought you were on the side-track? A. No, sir, I didn’t. . . Q. No path on that main line is there; the path is along by the side-track at that point? A. Yes, sir, path along there. . . When I come •out of the factory I was going right west. Eight across the side"track to the main line. And as soon as I got on these plank that Tun from the coffin factory, that you go on there, I was in full view •of the depot. Nothing to obstruct my view in that direction, and it was already daylight. The train was not standing there when I got out of the factory. If it was, I didn’t know it. .1 never looked /up that way. That train always stops at the depot, I reckon. . That train has two cars about fifty or sixty feet long, and then the engine and tender. Stopping at the depot would put the engine not far from that street-crossing. That would put the engine when it stopped within at least forty yards of where I was hurt, I expect. ■Q. How long did it take you to go that distance when you got out *698of the coffin factory and turned up the track towards town. A. I don’t know, sir. I expect it would take about a minute. . . I have noticed it stop there time and again. Don’t know how long it takes to make the stop. Don’t stop very long. Coming out south as the train was running is a little up grade I think. The train has to exhaust tolerably loud in starting away from there. That exhaust in the train is a different fuss altogether from that engine at the coffin factory when the steam is exhausting. I don’t think it is any louder than the engine blowing off the steam at the coffin factory. The steam was blowing off at the coffin factory at that, time. It blowed off two minutes, or hardly so long. . . I hear that distinctly. I could hear it without looking; knowed that it was blowing off. . . I remember distinctly noticing that the steam was blowing off at that time I was struck. This kept me from hearing anything else. It didn’t keep me from seeing. . . When I was struck by the train, I reckon I was about thirty feet from the boiler in the factory. And the train was right up 'against me, going up hill. Made a considerable fuss. The bell was not ringing. If it did, I didn’t hear it. If any alarm was given or anything of that kind to attract my attention, I didn’t hear it. • The bell may have been ringing, so far as I know. It might have been; I didn’t hear it. I could have heard the whistle if it had been blowing. The engineer could have seen me from his place on the box. If he had been looking he could. I have never been up on an engine and looked out to see whether one man could see another man or not. I suppose he could have seen.” The plaintiff, being recalled, testified that he did not state to the engineer, in the presence of others, that he thought that he was on the main line and was stepping from it to the side-track when he was struck. Cross-examination. “Q. You remember him [Mr. Griffith] asking you this morning if you didn’t state to the engineer and conductor and other parties around there, after you were hurt, that you were on the side-track? You remember him asking you that question? A. Yes, sir. Q. Now you say you did not make any such statement? A. Yes, sir. Q. How has your recollection been refreshed since Mr. Griffith asked you that question this morning? A. I Just studied over it a little. Q. Just studied over it? A. Yes, sir. Q. And you have come to the conclusion now that you didn’t make any such statement? A. Yes, sir. My memory is *699tolerably good.” Plaintiff further testified, that he had been living in Buchanan for about 11 years, and had been working at the factory for about three or four months; that he knew that it was 'about time for the train that struck him to arrive at the station; that it was customary for it to stop there; and that pedestrians were accustomed to pass along the railroad tracks from the barn to the depot. He .testified also as to his age and earning capacity at the time of his injuries, as to the diminution of his earning capacity by reason of his injuries, and as to his pain and suffering caused thereby. The fireman testified to the effect that he began ringing the bell on the locomotive as it started from the crossing, rang it only a few times, and then, in pursuance of his duty, commenced shoveling coal into the furnace of the engine, when the engineer took the bell-cord and began ringing the bell. The engineer testified, that he saw the plaintiff on the east side-track near the factory when the engine started from the crossing, and saw him on that track after the engine started; that, the side-track being to the left of the engineer, the smoke-stack, headlight, and boiler obscured his view and prevented him from seeing any object to the left of the main line and within something like 30 feet in front of the engine.; that he was looking down the main line, but never saw the plaintiff on the main line in front of the engine, and did not know he had been struck until he was knocked off the main line to the right side of it. The train was running about eight miles an hour when the plaintiff was struck.
The cáse is here upon a writ of error sued out by the plaintiff, in which error is assigned upon the direction of a verdict by the trial court in behalf of-the railroad company. Even if the evidence of the plaintiff himself, which was quite uncertain in important particulars, was sufficient to make out a prima facie case against the railroad company, the uncontradicted evidence in behalf of the company clearly showed that its agents operating the locomotive which struck the plaintiff were exercising all reasonable and ordinary care at the time. It' follows that the court did not err in directing a verdict for the company.

Judgment affirmed.


All the Justices concw.